NEWS RELEASE For More Information Contact: Rodney L. Underdown, (913-344-9395) Peggy Landon, (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Prices $100 Million of 8% Senior Notes Due 2019 OVERLAND PARK, Kan. (May 21, 2009) – Compass Minerals International, Inc. (NYSE: CMP) announced today that it has priced its private placement offering (the “Notes Offering”) of $100.0 million in aggregate principal amount of 8% Senior Notes due 2019 (the “Notes”). The Notes will be sold at a price equal to 97.497% of their face value, with an effective yield of 8.375%.The Notes Offering is expected to close on June 5, 2009, subject to the satisfaction or waiver of customary closing conditions. The net proceeds of the Notes Offering are intended to be used to fund the concurrent tender offer (the “Tender Offer”) announced on May 21, 2009, to purchase any and all of Compass Minerals’ outstanding $89.6 million in aggregate principal amount 12% Senior Subordinated Discount Notes due 2013 (the “2013 Notes”), including any redemption of any 2013 Notes that remain outstanding after the expiration of the Tender Offer, and for general corporate purposes. The senior notes being offered by Compass Minerals in the Notes Offering will not be registered under the Securities Act of 1933, as amended (the “Securities Act”), and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements.The senior notes are being offered only to qualified institutional buyers under Rule 144A and outside the United States in compliance with Regulation S under the Securities Act. This press release does not constitute an offer to sell, or a solicitation of an offer to buy, any security.No offer, solicitation, or sale will be made in any jurisdiction in which such an offer, solicitation, or sale would be unlawful. This press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based on the Company's current expectations and involve risks and uncertainties that could cause the Company's actual results to differ materially. The differences could be caused by a number of factors including those factors identified in Compass Minerals International's annual report on Form 10-Kfiled with the Securities and Exchange Commission on February 20, 2009. The Company undertakes no obligation to update any forward-looking statements made in this press release to reflect future events or developments.
